MEMORANDUM **
Gloria Maritza Aguilar, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal from an immigration judge’s decision denying her motion to reopen deportation proceedings in which she was ordered deported in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), we grant the petition for review and remand for further proceedings.
The BIA abused its discretion in denying Aguilar’s motion as untimely without addressing her equitable tolling argument. See Singh v. Gonzales, 416 F.3d 1006, 1015 (9th Cir.2005) (“[Petitioner] argues that the limitations period applicable to motions to reopen was subject to equitable tolling, and that the BIA erred in not ruling on this argument before rejecting his motion as untimely filed. In light of the BIA’s unexplained failure to address this argu*666ment we believe that remand for additional investigation or explanation is appropriate.” (citing INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam))).
In light of our disposition, we need not address Aguilar’s remaining contentions.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.